Name: Commission Regulation (EEC) No 340/88 of 4 February 1988 suspending advance fixing of the export refunds for wheat and wheat gluten
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 2. 88 Official Journal of the European Communities No L 33/33 COMMISSION REGULATION (EEC) No 340/88 of 4 February 1988 suspending advance fixing of the export refunds for wheat and wheat gluten Whereas the above situation requires that application of the provisions concerning advance fixing of refunds for the product concerned be temporarily suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), and in particular the second subparagraph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas there is a danger that, if arrangements are adhered to, refunds could be fixed in advance in the short term for quantities considerably in excess of the quanti ­ ties which might be expected under more normal condi ­ tions : HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the export refund for wheat gluten falling within subheading 11090000 100 and wheat falling within heading 1001 in the combined nomencla ­ ture is suspended from 5 to 9 February 1988 inclusive . Article 2 This Regulation shall enter into force on 5 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 377, 31 . 12. 1987, p. 1 .